           Case 2:17-cv-01121-APG-DJA Document 57 Filed 07/01/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 LAUSTEVEION JOHNSON,                                        Case No.: 2:17-cv-01121-APG-DJA

 4           Plaintiff                                      Order Rejecting Proposed Joint Pretrial
                                                                            Order
 5 v.
                                                                            [ECF No. 56]
 6 DAVID WILLIS, et al.,

 7           Defendants

 8          The parties’ proposed Joint Pretrial Order (ECF No. 56) does not comply with Local

 9 Rules 16-3 and 16-4. In their respective exhibit lists, each party lists “[a]ny and all exhibits

10 produced throughout this litigation” and “[a]ny and all exhibits that may support the statements

11 of fact and law cited herein and to rebut [the other party’s] statements, claims, and testimony.”

12 ECF No. 56 at 6. Local Rule 16-3(b)(8) requires parties to list their trial exhibits, and “describe

13 the exhibits sufficiently for ready identification . . . .” The parties’ failure to list their specific

14 exhibits makes it impossible for the parties to object to each other’s exhibits, as required by

15 Local Rule 16-3(b)(8)(B).

16          In their list of witnesses, the defendants list “[a]ny and all other witnesses that have

17 personal knowledge supporting Defendant’s statement of fact or law cited herein.” ECF No. 56

18 at 7. This attempt to reserve the right to call literally anyone at trial violates Local Rule 16-

19 3(b)(12).

20          Local Rules 16-3 and 16-4 are designed to streamline trial preparation and presentation,

21 and to foster settlement. The parties cannot simply wait to make trial decisions until the eve of

22 trial. Such tactics prevent full participation in settlement discussions and deprive the other side

23
          Case 2:17-cv-01121-APG-DJA Document 57 Filed 07/01/20 Page 2 of 2



 1 the ability to efficiently prepare for trial. It is apparent from the proposed Joint Pretrial Order

 2 that the parties ignored Local Rule 16-3.

 3         I THEREFORE ORDER that the parties’ Joint Pretrial Order (ECF No. 56) is

 4 REJECTED. The parties shall confer as required in Local Rule 16-3 and submit a Joint Pretrial

 5 Order that complies with Local Rules 16-3 and 16-4 by July 22, 2020.

 6         DATED this 1st day of July, 2020.

 7

 8
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      2
